DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 7/15/2022. Claims 1-10 are pending, claims 1-5were amended by applicant, claims 6-10 were added, and no claims were cancelled in the amendment. Thus, claims 1-10 are pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/10/2022 and 7/14/2022 are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
The amendment filed on 7/15/2022 has been entered. 
The previous objections to the specification and drawings are withdrawn in view of the 7/15/2022 amendments to the specification and the drawings.
The previous rejections of claims 1-5 under 35 U.S.C. 112(b) are withdrawn in view of the 7/15/2022 amendments to the claims.

Response to Arguments
Applicant's arguments filed 7/15/2022 with respect to the objections to the specification and drawings have been fully considered and are persuasive.
Applicant's arguments filed 7/15/2022 with respect to the rejections of claims 1-5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.
Applicant's arguments filed 7/15/2022 with respect to the nonstatutory double patenting rejections of claim 1 over claim 1 of copending Application No. 17/690,725 and claim 1 of copending Application No. 17/405,390 have been fully considered, and are persuasive in part. 
The prior nonstatutory double patenting rejection of claim 1 over claim 1 of copending Application No. 17/405,390 is moot in view of the cancellation of claim 1 of Application No. 17/405,390. However, as discussed below, there are now nonstatutory double patenting rejections of claims 1 and 2 over claim 5 of copending Application No. 17/405,390.
With respect to the double patenting rejections, Applicant asserts “Regarding the rejection based on copending Application No. 17/690,725, Applicant submits the terminal disclaimer attached herewith in order to obviate the double patenting rejections. Regarding the rejection based on copending Application No. 17/405,390, Applicant submits that claim 1 of copending Application No. 17/405,390 has been canceled. Thus, now the rejection is moot.” (applicant’s remarks, page 7). 
First, contrary to the assertion that “Applicant submits the terminal disclaimer attached herewith in order to obviate the double patenting rejections”, the examiner respectfully notes that no terminal disclaimer has been filed in the instant application to date. Thus, the nonstatutory double patenting rejection of claim 1 over claim 1 of copending Application No. 17/690,725 is maintained, and there is also a nonstatutory double patenting rejection of amended claim 2 over claim 1 of copending Application No. 17/690,725, as discussed in detail below. 
Second, although applicant’s statement that “claim 1 of copending Application No. 17/405,390 has been canceled” is correct, in an amendment filed 5/23/2022 in copending Application No. 17/405,390, independent claim 5 was amended to recite the features of pending claims 1, 2 and 4 of the instant application. As such, as detailed below, amended claims 1, 2 and 4 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/405,390. Applicant’s amendments have necessitated the double patenting rejections discussed below.
Applicant's arguments filed 7/15/2022 with respect to the rejections of claims 1-5 under 35 U.S.C. 103 have been fully considered, but are not persuasive. In particular, as discussed in detail below, the previously-applied combination of references (i.e., Mondello in view of Shimazu) is applied to reject amended independent claim 1 as well as amended dependent claims 2-5. As also detailed below, the previously-applied combination of references (i.e., Mondello in view of Shimazu) is also applied to reject new dependent claims 7, 8 and 10. Applicant’s amendments and new claims have necessitated the claim rejections under 35 U.S.C. 103 discussed below.
With reference to amended claim 1, applicant asserts “The cited references do not teach or fairly suggest ‘the processor is configured to retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a second vehicle part after replacement in response to detecting a replacement of the first vehicle part,’ … as recited in amended independent claim 1.” (applicant’s remarks, page 8, emphasis in original). With continued reference to amended claim 1, applicant asserts that the “retraining described in Shimazu is not implemented in response to detecting a replacement of a vehicle part. Instead, the retraining step in Shimazu is independent of the detecting the replacement. In addition, Shimazu does not teach or suggest retraining the machine learning model using training data sets corresponding to a second vehicle part.” (applicant’s remarks, page 8, emphasis in original).
Regarding amended claims 1-5, applicant then generally concludes “that amended independent claim 1 and the claims that depend thereon, are patentable over the cited references. Thus, withdrawal of the rejections of claims 1-5 is respectfully requested.” (applicant’s remarks, page 8).
Regarding newly-added dependent claims 6-10, applicant generally asserts “New claims 6-10 are patent eligible and patentable over the cited reference for their dependence from allowable independent claim 1” before generally asserting that “the cited references do not teach or fairly suggest” the individual limitations of each of new claims 7-10. (applicant’s remarks, pages 8-9). 
Accordingly, applicant argues that the claim limitation that was amended in claim 1 in the amendment filed on 7/15/2022, i.e., “retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a second vehicle part after replacement in response to detecting a replacement of the first vehicle part”, is not disclosed or taught in the portions of the Mondello and Shimazu references applied to claims 1-5 in the previous Office Action. 
The examiner respectfully disagrees in with applicant’s assertions and points applicant to the below discussion of Mondello and Shimazu.
With regard to the limitation “retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a … vehicle part” limitation recited in amended claim 1, the examiner points to FIG. 2D of Mondello which depicts step 242 to “Use Part Fault Data as Training Data for Machine Learning Model” [i.e., training a first machine learning model using training data sets corresponding to a vehicle part] and to paragraphs 76-79, 91 and 95 of Mondello, which explicitly disclose that “In step 240, the method receives part fault data.”, “the fault data comprises an identifier of a part or component”, “In step 242, the method uses the fault data to train a machine learning (e.g., predictive) model.”, “the method trains models … the method generates multiple models, one for each part. … the method trains a model for each fault for each part or component.” [i.e., train the first model using training data corresponding to a vehicle part to obtain multiple models, including a second model], “the method uses the time series to train the RNN. In one embodiment, an LSTM-based model is used in order to train the machine learning system based on past measurements” and “If the method detects a new tuple (time and status) has been identified the method may re-train the predictive model in steps 312-314.” [i.e., re-train the first machine learning model to obtain a second model using training data sets - time series data and measurements - corresponding to the first vehicle part].
Regarding the limitation “retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a second vehicle part after replacement in response to detecting a replacement of the first vehicle part” limitation recited in amended claim 1, the examiner points to FIG. 20 of Shimazu, which shows step S105 to “INPUT ACCEPTED FIRST IMAGE TO LEARNING MODEL” and step S411 to “RETRAIN LEARNING MODEL” [i.e., retrain model and image/input data of the model] and to paragraphs 186, 192 and 220, which explicitly disclose “identification information of the shown component … and retrains the learning model 1M by fourth images labeled with the selected identification information.”, “control unit 100 retrains the learning model 1M using the created fourth images as training data” and “the first image of the worn or dirty component may be used as training data for retraining the learning model 1M aside from the first image of a new component.” [i.e., retrain the machine learning model using training data sets responsive to detecting part replacement of the worn component/part relating to input image data of the model].
As detailed below, the combination of Mondello and Shimazu (i.e., Mondello in view of Shimazu) teaches the limitations of amended independent claim 1,amended dependent claims 2-5. 
As further detailed below, the combination of Mondello and Shimazu (i.e., Mondello in view of Shimazu) teaches the limitations of newly-added dependent claims 7-8 and 10.
Applicant’s amendments and new claims have necessitated the nonstatutory double patenting rejections and the rejections under 35 U.S.C. 103 discussed below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/690,725 (reference application). Regarding instant application claim 1, claim 1 of copending Application No. 17/690,725 encompass the same subject matter as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 2 in the present application are covered by claim 1 of copending Application No. 17/690,725 (please see the table below). Therefore, the instant application claims 1 and 2 are anticipated by claim 1 of copending Application No. 17/690,725.
Instant Application No.17/405,342 
(as amended on 7/15/2022)
1. A machine learning device comprising a processor configured to:
train a first machine learning model used in a vehicle using training data sets corresponding to a first vehicle part as input data, and 
detect replacement of the first vehicle part mounted in the vehicle, wherein
the processor is configured to retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a second vehicle part after replacement in response to detecting a replacement of the first vehicle part.










2. The machine learning device according to claim 1, wherein the processor is configured to retrain the first machine learning model using training data sets corresponding to the second vehicle part after replacement only when the first vehicle part relating to input data of the first machine learning model is replaced with the second vehicle part of a different configuration.
Copending Application No. 17/690,725 (as filed on 3/9/2022 – no amendments)
1. A machine learning device provided in an apparatus, comprising a processor configured to:
predict predetermined information with a machine learning model;
update the machine learning model;
detect an electronic signal indicative of a replacement of a first apparatus part;
acquire identification information of a second apparatus part which is installed instead of the first apparatus part after the replacement;
transmit the identification information of the second apparatus part to a server to identify a new machine learning model trained using training data sets corresponding to the second apparatus part after the replacement; and
apply the new machine learning model to the apparatus, in response to the first apparatus part relating to input data of the machine learning model having a different configuration than the second apparatus part.
1. A machine learning device provided in an apparatus, comprising a processor configured to: … update the machine learning model; … acquire identification information of a second apparatus part which is installed instead of the first apparatus part after the replacement; … identify a new machine learning model trained using training data sets corresponding to the second apparatus part after the replacement; and
apply the new machine learning model to the apparatus, in response to the first apparatus part relating to input data of the machine learning model having a different configuration than the second apparatus part.


As shown in the table above, independent claim 1 and dependent claim 2 of the instant application encompass the same subject matter as independent claim 1 of copending Application No. 17/690,725. 
In particular, regarding instant claims 1 and 2, the instant claims 1 and 2 encompass the claimed invention of independent claim 1 in the reference application. As such, instant claims 1 and 2 are anticipated by claim 1 of Application No. 17/690,725 because claim 1 of Application No. 17/690,725 recites all of the limitations of instant application claims 1 and 2 (please see the table above).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/405,390 (reference application). Regarding instant application claims 1, 2 and 4, claim 5 of copending Application No. 17/405,390 encompass the same subject matter as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 2 and 4 in the present application are covered by claim 5 of copending Application No. 17/405,390 (please see the table below). Therefore, the instant application claims 1, 2 and 4 are anticipated by claim 5 of copending Application No. 17/405,390. 
Instant Application No.17/405,342 
(as amended on 7/15/2022)
1. A machine learning device comprising a processor configured to:
train a first machine learning model used in a vehicle using training data sets corresponding to a first vehicle part as input data, and 
detect replacement of the first vehicle part mounted in the vehicle, wherein
the processor is configured to retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a second vehicle part after replacement in response to detecting a replacement of the first vehicle part.







2. The machine learning device according to claim 1, wherein the processor is configured to retrain the first machine learning model using training data sets corresponding to the second vehicle part after replacement only when the first vehicle part relating to input data of the first machine learning model is replaced with the second vehicle part of a different configuration.







4. The machine learning device according to claim 1, wherein the processor is provided at the vehicle and is configured to apply the second machine learning model to the vehicle.
Copending Application No. 17/405,390 (as amended on 5/23/2022)
5. A machine learning device provided in a vehicle, comprising a processor configured to:
control actuators of the vehicle;
predict predetermined information with a machine learning model;
update the machine learning model;
detect an electronic signal indicative of a replacement of a first vehicle part;
acquire identification information of a second vehicle part which is installed instead of the first vehicle part after the replacement; and
receive a new machine learning model trained using training data sets corresponding to the second vehicle part after the replacement from a server and apply the new machine learning model
to the vehicle, in response to the first vehicle part relating to input data of the machine learning model having a different configuration than the second vehicle part.
5. A machine learning device provided in a vehicle, comprising a processor configured to: … update the machine learning model; … acquire identification information of a second vehicle part which is installed instead of the first vehicle part after the replacement; and
receive a new machine learning model trained using training data sets corresponding to the second vehicle part after the replacement from a server and apply the new machine learning model
to the vehicle, in response to the first vehicle part relating to input data of the machine learning model having a different configuration than the second vehicle part.
1. A machine learning device provided in a vehicle, comprising a processor configured to: … receive a new machine learning model trained using training data sets corresponding to the second vehicle part after the replacement from a server and apply the new machine learning model to the vehicle


As shown in the above table, independent claim 1 and dependent claims 2 and 4 of the instant application encompass the same subject matter as independent claim 5 of copending Application No. 17/405,390. 
In particular, regarding instant claims 1, 2 and 4, the instant claims 1, 2 and 4 encompass the claimed invention of independent claim 5 in the reference application. As such, instant claims 1, 2 and 4 are anticipated by claim 5 of Application No. 17/405,390 because claim 5 of Application No. 17/405,390 recites all of the limitations of instant application claims 1, 2 and 4 (please see the table above).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello et al. (U.S. Patent Application Pub. No. 2019/0197795 A1, hereinafter “Mondello”) in view of Shimazu et al. (U.S. Patent Application Pub. No. 2020/0394407 A1, hereinafter “Shimazu”). Based upon the earlier filing date of the Mondello reference, 12/21/2017, which is prior to the effective filing date of the instant application, i.e., 8/20/2020, Mondello constitutes prior art under 35 U.S.C. 102(a)(2).
Also, based upon the earlier filing date of the Shimazu reference, 6/12/2020, which is prior to the effective filing date of the instant application, i.e., 8/20/2020, Shimazu constitutes prior art under 35 U.S.C. 102(a)(2). The examiner further notes that the Shimazu reference does not have an assignee or any inventors in common with the instant application, and the Shimazu reference claims priority to Japanese application No. 2019-111494, filed on 6/14/2019, which is also prior to the effective filing date of the instant application, i.e., 8/20/2020.
With respect to claim 1, Mondello discloses the invention as claimed including a machine learning device comprising a processor configured to: train a first machine learning model used in a vehicle (the recitation of “a processor configured to: train a machine learning model” does not positively recite the functional step of “training” any model and no training of the model, or a trained model, is recited elsewhere in claim 1 or its dependent claims. Accordingly, “a processor configured to: train a machine learning model” in intended use language with no patentable weight – aside from this recitation, training a machine learning model is not recited elsewhere in the claim or its dependent claims – only “retrain” and “retraining” of a model is recited elsewhere) (see, e.g., paragraphs 91, 93 and 155, “the machine learning system comprises a recurrent artificial neural network (RANN)”, “In one embodiment, the models are transmitted from a central location to an autonomous vehicle. In other embodiments, the models may be trained directly by an autonomous vehicle and may be stored” [i.e., train a machine learning model used in a vehicle], “The processing side of the system includes one or more processors” [i.e., a machine learning system/device including a processor configured to train a machine learning model used in a vehicle]) using training data sets corresponding to a first vehicle part as input data (see, e.g., paragraphs 78-79 and 165, “the method uses the fault data to train a machine learning (e.g., predictive) model.”, “the method trains the model using the part fault data. … the method trains the models at the autonomous vehicle itself … the method trains a model for each fault for each part or component.”, “Part data (904F) may comprise a listing of parts associated with autonomous vehicle (902A-902D) and used for training models” [i.e., using datasets corresponding to part data and part fault data for a first vehicle part as input data for the model training]), and detect replacement of a first vehicle part … in the vehicle (see, e.g., paragraphs 52, 113 and 132, “replaces components of the autonomous vehicle”, “loads a replacement part in an autonomous delivery vehicle”, “a coded identifier of the type of assistance to be provided (e.g., part replacement” and claims 1 and 8, “detecting a service condition … at an autonomous vehicle”, “the service comprising one or more of part replacement” [i.e., detecting replacement of a vehicle part … in the vehicle]), wherein the processor is configured to retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a … vehicle part (see, e.g., FIG. 2D – including step 242 to “Use Part Fault Data as Training Data for Machine Learning Model” [i.e., training the machine learning model using training data sets corresponding to a vehicle part] and paragraph 76-79, 91 and 95, “In step 240, the method receives part fault data.”, “the fault data comprises an identifier of a part or component”, “In step 242, the method uses the fault data to train a machine learning (e.g., predictive) model.”, “the method trains models … the method generates multiple models, one for each part. … the method trains a model for each fault for each part or component.” [i.e., train the first model using training data corresponding to a vehicle part to obtain multiple models, including a second model], “the method uses the time series to train the RNN. In one embodiment, an LSTM-based model is used in order to train the machine learning system based on past measurements”, “If the method detects a new tuple (time and status) has been identified the method may re-train the predictive model in steps 312-314.” [i.e., re-train the machine learning model to obtain a second model using training data sets - time series data and measurements - corresponding to the first vehicle part]).
Although Mondello substantially discloses the claimed invention, Mondello is not relied on for explicitly disclosing detect replacement of the first vehicle part mounted in the vehicle and
retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a second vehicle part after replacement in response to detecting a replacement of the first vehicle part.
In the same field, analogous art Shimazu teaches detect replacement of the first vehicle part mounted in the vehicle (see, e.g., paragraphs 22-23 and 162, “In a detecting device according to the eighth aspect of the present invention, the information on a replacement includes information on another component required for the target component to be replaced with the replacement”, “the user can readily obtain information on a replacement of the component included in the human-powered vehicle”, “the control unit 100 reads out information on a replacement for the detected component” [i.e., detecting replacement of a first part installed/included/mounted in a vehicle]) and
retrain the first machine learning model to obtain a second machine learning model using training data sets corresponding to a second vehicle part after replacement in response to detecting a replacement of the first vehicle part (see, e.g., FIG. 20 – showing step S105 to “INPUT ACCEPTED FIRST IMAGE TO LEARNING MODEL” and step S411 to “RETRAIN LEARNING MODEL” [i.e., retrain model and image/input data of the model] and paragraphs 186, 192 and 220, “identification information of the shown component … and retrains the learning model 1M by fourth images labeled with the selected identification information.”, “control unit 100 retrains the learning model 1M using the created fourth images as training data”, “the first image of the worn or dirty component may be used as training data for retraining the learning model 1M aside from the first image of a new component.” [i.e., retrain the machine learning model using training data sets responsive to detecting part replacement of the worn component/part relating to input image data of the model]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mondello to incorporate the teachings of Shimazu to provide “a detecting device, a detecting method, a generating method … that allow the user to readily obtain information on an object related to a … vehicle” where the device and methods enable the user to “readily obtain information on at least one of the type, specification, assembling method, installing method, disassembling method and adjusting method for the component included in the … vehicle as well as information on a replacement for the component from the image including a part of the … vehicle” [i.e., a part in a vehicle] (See, e.g., Shimazu, abstract and paragraph 19). Doing so would have allowed Mondello to use Shimazu’s detecting device to obtain “information on a replacement [vehicle component or part that] includes information on another component required for the target component to be replaced with the replacement” and allow the user to “readily obtain information on a replacement of the component included in the … vehicle from the image of the … vehicle”, as suggested by Shimazu (See, e.g., Shimazu, paragraphs 22-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

With respect to claim 2, as discussed above, Mondello in view of Shimazu teaches the device of claim 1.
Mondello further discloses wherein the processor is configured to retrain the first machine learning model using training data sets corresponding to the … vehicle part (see, e.g., FIG. 2D – including step 242 to “Use Part Fault Data as Training Data for Machine Learning Model” [i.e., training the machine learning model using training data sets corresponding to a vehicle part] and paragraph 76-79 and 95, “In step 240, the method receives part fault data.”, “the fault data comprises an identifier of a part or component” [i.e., including fault data corresponding to the vehicle part], “In step 242, the method uses the fault data to train a machine learning (e.g., predictive) model.”, “Regardless of the model used, the method trains the model using the part fault data.”, “If the method detects a new tuple (time and status) has been identified the method may re-train the predictive model in steps 312-314.” [i.e., re-train the first machine learning model using training data corresponding to a new tuple of data corresponding to the second vehicle part]).
Although Mondello substantially discloses the claimed invention, Mondello is not relied on for explicitly disclosing retrain the first machine learning model using training data sets corresponding to the second vehicle part after replacement only when the first vehicle part relating to input data of the first machine learning model is replaced with the second vehicle part of a different configuration.
In the same field, analogous art Shimazu teaches retrain the first machine learning model using training data sets corresponding to the second vehicle part after replacement only when the first vehicle part relating to input data of the first machine learning model is replaced with the second vehicle part of a different configuration (see, e.g., FIG. 20 – showing step S105 to “INPUT ACCEPTED FIRST IMAGE TO LEARNING MODEL” and step S411 to “RETRAIN LEARNING MODEL” [i.e., retrain first model using image/input data including an image corresponding to a vehicle part] and paragraphs 163, 186, 192 and 220, “the control unit 100 may include information on a replacement for the target component. The information on a replacement includes information on another component that is required when the target component is replaced with such a replacement” [i.e., when a target vehicle part relating to input information/data of the model is replaced with a component/vehicle part of a different configuration that includes a second, required component], “if the degree of accuracy through the detection by the learning model 1M is equal to or less than a predetermined value, accepts selection of the identification information of the shown component … and retrains the learning model 1M by fourth images labeled with the selected identification information.” [i.e., retrain only when the first vehicle component/part relating to the model’s input information/data is replaced with a second vehicle part of a different, detected configuration], “control unit 100 retrains the learning model 1M using the created fourth images as training data”, “the first image of the worn or dirty component may be used as training data for retraining the learning model 1M aside from the first image of a new component.” [i.e., retrain the first machine learning model using training data when the worn or dirty component/part is replaced with a part of a different configuration - new/unworn or clean part is a second part different than the worn or dirty vehicle part]).
The motivation to combine Mondello and Shimazu is the same as discussed above with respect to claim 1.

With respect to claim 3, as discussed above, Mondello in view of Shimazu teaches the device of claim 1.
Mondello further discloses wherein the processor includes a first processor configured to detect replacement of the first vehicle part … in the vehicle (see, e.g., paragraphs 32, 36, 52, 113, 132 and 156 and claims 1 and 8, “the method may monitor a controller area network (CAN) bus to … detect a service condition”, “detecting a state of an autonomous vehicle” [i.e., detect a vehicle state/condition], “replaces components of the autonomous vehicle”, “loads a replacement part in an autonomous delivery vehicle”, “a coded identifier of the type of assistance to be provided (e.g., part replacement”, “The one or more processors (810) may comprise central processing units, FPGAs, or any range of processing devices needed to support the operations of the autonomous vehicle.” [i.e., including a first processor], “detecting a service condition … at an autonomous vehicle”, “the service comprising one or more of part replacement” [i.e., detecting replacement of the vehicle part … in the vehicle]), and 
a second processor configured to retrain the first machine learning model to obtain the second machine learning model (see, e.g., paragraphs 79, 95 and 156, “the method trains the model using the part fault data. … Regardless of the model used, the method trains the model using the part fault data. … the method trains a model for each fault for each part or component.” [i.e., train multiple models – including the first model and a second model], “If the method detects a new tuple (time and status) has been identified the method may re-train the predictive model in steps 312-314.” [i.e., re-train the first machine learning model to obtain a second, re-trained model], “The one or more processors (810) may comprise central processing units, FPGAs, or any range of processing devices needed to support the operations of the autonomous vehicle.” [i.e., including a second processor to support retraining the first model]), 
the second processor is provided at a server (see, e.g., FIG. 9 – depicting servers 904A and paragraph 163, “Central system (904) includes a plurality of servers … The servers (904A) may additionally one or more application server configured to perform the operations discussed in the previous flow diagrams.”) and is configured to transmit the second machine learning model to the vehicle (see, e.g., paragraphs 79-80, 93 and 95, “the models are transmitted from a central location to an autonomous vehicle.” [i.e., transmit the models from a server at a central location to the vehicle], “If the method detects a new tuple (time and status) has been identified the method may re-train the predictive model” [i.e., transmit the models – trained and retrained, to the vehicle]), and 
the first processor is configured to apply the second machine learning model to the vehicle (see, e.g., paragraph 33, 104 and 106, “utilizes a predictive model of components installed in the autonomous vehicle.”, “the predictive model may output a result that indicates that the autonomous vehicle will not be available”, “the predictive model generates an indicator of the availability of the autonomous vehicle” [i.e., utilize/apply the retrained model to the vehicle to output a result/prediction for the vehicle]).
Although Mondello substantially discloses the claimed invention, Mondello is not relied on for explicitly disclosing detect replacement of the first vehicle part mounted in the vehicle.
In the same field, analogous art Shimazu teaches detect replacement of the first vehicle part mounted in the vehicle (see, e.g., paragraphs 22-23 and 162, “In a detecting device according to the eighth aspect of the present invention, the information on a replacement includes information on another component required for the target component to be replaced with the replacement”, “the user can readily obtain information on a replacement of the component included in the human-powered vehicle”, “the control unit 100 reads out information on a replacement for the detected component” [i.e., detecting replacement of the first part included/installed/mounted in a vehicle]).
The motivation to combine Mondello and Shimazu is the same as discussed above with respect to claim 1.

With respect to claim 4, as discussed above, Mondello in view of Shimazu teaches the device of claim 1.
Mondello further discloses wherein the processor is provided at the vehicle and is configured to apply the second machine learning model to the vehicle (see, e.g., paragraphs 79, 95, 104 and 106, “In other embodiments, the method trains the models at the autonomous vehicle itself.” [i.e., models including the first and second models], “the method may re-train the predictive model” [i.e., processor for retraining the first model to obtain the second model is provided at the vehicle itself], “the predictive model may output a result that indicates that the autonomous vehicle will not be available”, “the predictive model generates an indicator of the availability of the autonomous vehicle during a given period of time” [i.e., apply/use the second model to generate output/predictions regarding the vehicle]).

With respect to claim 5, as discussed above, Mondello in view of Shimazu teaches the device of claim 1.
Mondello further discloses wherein the first machine learning model is a neural network model (see, e.g., paragraphs 79 and 91, “the method may use various predictive models such as neural networks, convolutional neural networks, deep neural networks, recursive artificial neural network (RNN)”, “the machine learning system comprises a recurrent artificial neural network (RANN)”), and
the processor is configured to retrain the first machine learning model by updating parameters of the first machine learning model set before retraining (see, e.g., paragraphs 33, 95 and 132, “the method utilizes a predictive model of components installed in the autonomous vehicle. Using this model and parameters of the component”, “If the method detects a new tuple (time and status) has been identified the method may re-train the predictive model in steps 312-314. Alternatively, if the method does not identify new data, the method may continue to store the previously trained predictive model.”, “parameter 624D includes time series” [i.e., processor re-trains the first model using new/updated time and status parameters that were set in the stored, previously-trained model before re-training]).

With respect to new claim 7, as discussed above, Mondello in view of Shimazu teaches the device of claim 1.
Mondello further discloses wherein the vehicle is a motorized vehicle (see, e.g., paragraphs 132 and 154, “the autonomous vehicle and car maker ID (CID).”, “Vehicular subsystem (806) includes various anti-lock braking systems (806A), engine control units (802B), and transmission control units (802C). These components may be utilized to control the operation of the autonomous vehicle” [i.e., the vehicle/autonomous vehicle is a motorized vehicle/car with an engine]).

With respect to new claim 8, as discussed above, Mondello in view of Shimazu teaches the device of claim 1.
Mondello further discloses wherein the processor detects the replacement of the first vehicle part … in the vehicle based on an output value of the first vehicle part (see, e.g., paragraphs 32-33, 52, 69, 113, 132 and 155, “the method may monitor impact sensors of a vehicle”, “the method may monitor the state of an autonomous vehicle and identify that a given component will experience a fault soon (e.g., a low power output of a headlight)”, “replaces components of the autonomous vehicle”, “method for triggering a fault based on a sensor status” [i.e., an output/sensor value of a first vehicle part], “loads a replacement part in an autonomous delivery vehicle”, “a coded identifier of the type of assistance to be provided (e.g., part replacement”, “The processing side of the system includes one or more processors” and claims 1, 4 and 8, “detecting a service condition … at an autonomous vehicle”, “the detecting a service condition comprising: receiving an interrupt from a sensor of the autonomous vehicle”, “the service comprising one or more of part replacement” [i.e., the processor detects replacement of a first vehicle part in the vehicle based on an output value/sensor value of the first part]).
Although Mondello substantially discloses the claimed invention, Mondello is not relied on for explicitly disclosing detects the replacement of the first vehicle part mounted in the vehicle.
In the same field, analogous art Shimazu teaches detects the replacement of the first vehicle part mounted in the vehicle (see, e.g., paragraphs 22-23 and 162, “In a detecting device according to the eighth aspect of the present invention, the information on a replacement includes information on another component required for the target component to be replaced with the replacement”, “the user can readily obtain information on a replacement of the component included in the human-powered vehicle”, “the control unit 100 reads out information on a replacement for the detected component” [i.e., detect/detects replacement of a first part installed/included/mounted in a vehicle]).
The motivation to combine Mondello and Shimazu is the same as discussed above with respect to claim 1.

Regarding new claim 10, as discussed above, Mondello in view of Shimazu teaches the device of claim 1.
Although Mondello substantially discloses the claimed invention, Mondello is not relied on for explicitly disclosing wherein the processor detects the replacement of the first vehicle part mounted in the vehicle based on input to an input device.
In the same field, analogous art Shimazu teaches wherein the processor detects the replacement of the first vehicle part mounted in the vehicle based on input to an input device (see, e.g., paragraphs 10, 22-23, 54, 71, 104 and 162, “In a detecting device … the control unit detects the object … at run-time to receive the first image as input, and in response, outputs identification information that identifies the object as the target object” [i.e., receive an input image at an input device/control unit], “In a detecting device according to the eighth aspect of the present invention, the information on a replacement includes information on another component required for the target component to be replaced with the replacement”, “the user can readily obtain information on a replacement of the component included in the human-powered vehicle”, “In a detecting device … the control unit outputs information for prompting the user to input the first image … of the human-powered vehicle”, “a learning model based on the created training data that detects, in accordance with input of an image, an object related to the human-powered vehicle as a target object in the image”, “the control unit 100 is configured to receive a first image as input and output identification information that identifies the object as the target object”, the control unit 100 reads out information on a replacement for the detected component” [i.e., detect/detects replacement of the first part installed/included/mounted in a vehicle based on an input image of the part input into an input device/control unit]).
The motivation to combine Mondello and Shimazu is the same as discussed above with respect to claim 1.

Allowable Subject Matter
Upon overcoming all of the rejections as discussed above in items 7-17, claims 6 and 9 are objected to as being dependent upon a rejected base claim (i.e., claim 1), but would be allowable if the above-noted claim nonstatutory double patenting rejections were addressed, and if amended to address the rejections under 35 U.S.C. 103 and rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., claim 8 in the case of claim 9).
As discussed above, Mondello in view of Shimazu teaches the machine learning device of claim 1.
However, with regard to dependent claim 6, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claim 6 (i.e., “wherein the processor includes a first processor configured to detect replacement of the first vehicle part mounted in the vehicle,
and a second processor configured to retrain the first machine learning model to obtain the second machine learning model,
the first processor is provided at a server and the second processor is provided at the vehicle, and
the second processor is configured to apply the second machine learning model to the vehicle”), and its base claim, independent claim 1
As also discussed above, Mondello in view of Shimazu teaches the machine learning devices of claims 1 and 8.
However, regarding dependent claim 9, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claim 9 (i.e., “wherein the output value is an output waveform or an operating voltage of the first vehicle part”), and its base claim, independent claim 1, and its intervening claim, claim 8, which recites “wherein the processor detects the replacement of the first vehicle part mounted in the vehicle based on an output value of the first vehicle part.”


Conclusion

Applicant's amendment and new claims necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
	For example, Mondello et al. (U.S. Patent Application Pub. No. 2019/0205765 A1, previously cited in the examiner’s Notice of References Cited PTO-892 form dated 4/26/2022, hereinafter “Mondello ‘765”) discloses “updating an Artificial Neural Network (ANN) model installed in vehicles, where a training dataset is constructed based on the outputs of the ANN model that are generated from sensor data collected by the vehicles”, “sensor input (151) is added to the sensor data (103) to form a training dataset for the supervised training (161) of the updated ANN model”, “vehicles (111, ..., 113) have different … sensor inputs available at different time instances of self-learning … of the application unsupervised local learning/training using their respective datasets for training” [i.e., using training datasets corresponding to a first sensor and vehicle part as input data for training a first machine learning model] (see, e.g., Mondello ‘765, paragraphs 29, 67 and 85).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that a notice of allowance for copending Application No. 17/405,390 was issued on 8/3/2022 and the issue fee was paid on 8/4/2022. However, the claims of Application No. 17/405,390 have not yet been patented and the application is currently pending (i.e., a patent has not issued to-date).